Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 13, 2016                                                                          Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152807(49)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CHIROPRACTIC REHABILITATION GROUP,                                                          Joan L. Larsen,
                                                                                                        Justices
  PC,
           Plaintiff-Appellee,
                                                             SC: 152807
  v                                                          COA: 320288
                                                             Oakland CC: 2013-009983-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the joint motion of the Insurance Institute of
  Michigan and the Michigan Insurance Coalition to participate as amici curiae and to
  submit an amicus curiae brief in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on May 6, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 13, 2016